

SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release ("Agreement"), effective as of the
date described in Section 13 below (the “Effective Date”), is made and entered
into by and between Washington Real Estate Investment Trust ("WRIT") and William
T. Camp ("Employee").


WHEREAS, Employee has been employed by WRIT, which employment will cease as set
forth in this Agreement in connection with Employee’s resignation from WRIT; and


WHEREAS, the parties desire to amicably resolve all matters between them on a
full and final basis;


NOW, THEREFORE, in consideration of the promises contained herein, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:


1. Resignation and Return of Property: Employee will continue to serve as
Executive Vice President & CFO of WRIT through March 2, 2015 (the “Resignation
Date”) or such shorter period as may be determined by the President & CEO and
communicated to Employee in writing. Consistent with the foregoing, Employee
shall resign from the following positions on the Resignation Date or on such
earlier date as may be determined by the President & CEO and communicated to
Employee in writing (and shall execute all documents reasonably requested by
WRIT to effectuate such resignations): (a) Executive Vice President & CFO of
WRIT, and (b) all officer, board of director and board of manager positions (or
comparable positions) with all affiliated entities of WRIT (collectively,
“Affiliates”). If Employee is no longer serving as Executive Vice President &
CFO, Employee will continue as an employee of WRIT through the Resignation Date
at his current salary.


Employee will diligently pursue the responsibilities of the Executive Vice
President & CFO as long as he remains in such position. Thereafter, as an
employee of WRIT, Employee will assist WRIT in (a) transitioning the role of the
chief finance officer to a new person elected by the Board and (b) performing
such other duties as shall be reasonably requested by the President & CEO. On or
before the Resignation Date, Employee will return all property of WRIT and its
Affiliates, and all copies, excerpts or summaries of such property, in his
possession, custody or control.


2. Final Paycheck and Severance Benefits: Subject to Employee’s compliance with
and non-revocation of this Agreement, WRIT will provide Employee with the
following benefits:


(a) Accrued Salary and Vacation. WRIT will pay Employee for all earned but
unpaid salary and vacation accrued up to the Resignation Date in accordance with
its normal payroll practices.


(b) 2014 STIP. WRIT will pay to Employee in 2015 by March 15, 2015, all
compensation (if any) earned by Employee during the 2014 performance period
pursuant to the

1



--------------------------------------------------------------------------------



provisions of the WRIT’s Short-Term Incentive Plan dated January 1, 2014 (the
“STIP”). Any Restricted Shares issued to the Participant with respect to the
2014 Performance Period shall become fully vested under clause (e) below.


2015 STIP. WRIT will pay to Employee in 2016 by March 15, 2016, all compensation
(if any) earned by Employee during the 2015 performance period accruing up to
the Resignation Date pursuant to the provisions dealing with involuntary
termination of employment without cause in Section 4.5 of the STIP. Pursuant to
such provisions, the Participant (i.e., Employee) shall receive an Award
calculated based on the actual levels of achievement of the performance goals
for the entire 2015 Performance Period, but the Award shall be prorated in the
proportion that the number of days elapsed from the beginning of the 2015
Performance Period through the date the Participant ceases to be an employee of
WRIT bears to the total number of days in the Performance Period. Any Restricted
Shares issued to the Participant with respect to the 2015 Performance Period
shall be fully vested.


(c) 2014-15 LTIP. WRIT will pay to Employee six months after the Resignation
Date (in accordance with WRIT’s Long-Term Incentive Plan dated January 1, 2014
(the “LTIP”)) all compensation (if any) earned by Employee during the 2014 and
2015 performance periods accruing up to the Resignation Date pursuant to the
provisions dealing with involuntary termination of employment without cause in
Section 4.5 of the LTIP. Pursuant to such provisions, the Participant (i.e.,
Employee) shall receive the regular 2014 Award, the regular 2015 Award and the
one-time transition 2014 Award pursuant to Section 5.12 of the LTIP, in each
case calculated based on the actual levels of achievement of the performance
goals as of the Resignation Date (or, in the specific case of the 33.34% portion
of the one-time transition 2014 Award referenced in Section 5.12(a)(i) of the
LTIP, calculated based on the actual levels of achievement of the performance
goals as of the end of the one-year performance period (i.e., December 31,
2014)), but the Awards shall be prorated in the proportion that the number of
days elapsed from the beginning of the Performance Period through the date the
Participant ceases to be an employee of WRIT bears to the total number of days
in the Performance Period. Any Restricted Shares issued to the Participant with
respect to such Performance Period shall be fully vested.


    (d) Restricted Stock Units: All of Employee’s unvested Restricted Stock
Units will be vested by the Resignation Date and all of Employee’s Restricted
Stock Units (including previously vested Restricted Stock Units that have not
yet been paid) will be issued in common shares of WRIT six months after the
Resignation Date pursuant to Section 12 of WRIT’s Long-Term Incentive Plan
effective January 1, 2009.


(e) Restricted Shares: All of Employee’s unvested Restricted Shares will become
immediately vested as of the Resignation Date and have already been issued to
Employee.


(f) SERP Vesting: Employee will become fully vested in his account under WRIT’s
Supplemental Executive Retirement Plan (the “SERP”) as of the Resignation Date,
which will be paid pursuant to the SERP, which is based on Employee’s election
of a lump-sum payment.

2



--------------------------------------------------------------------------------



Payment is subject to at least a six month wait after the Resignation Date to
comply with the requirements of Section 409A of the Code.


(g) Severance Plan: WRIT will make an aggregate severance cash payment to
Employee in the amount of $148,077 (the “Severance Payment”), which represents
an amount equal to Employee’s salary for 22 weeks from the Resignation Date (the
“Severance Period”). Provided Employee remains in compliance with this
Agreement, the Severance Payment shall be paid to Employee in a lump sum on the
first regular payroll date after the Resignation Date and no later than March
15, 2015.


(h) Counsel Fees: WRIT will reimburse Employee for his counsel fees up to a
maximum of $7,500 no later than March 15, 2015.


Nothing in Sections 2(b) to 2(f) shall be construed to modify or reduce the
benefits to which Employee would otherwise be entitled under the plan documents
setting forth the terms of the benefit programs referenced therein (i.e., 2014
STIP, 2015 STIP, 2014-2015 LTIP, Restricted Stock Units, Restricted Shares,
SERP) as would apply in the event of a termination of the Employee, not for
cause, occurring on March 2, 2015. In the event of any conflict in the
description of the benefits contained in Section 2(b) to 2(f) and the plan
documents, the terms of the plan documents will control.


It is understood and agreed that in accepting the benefits set forth in clauses
(a) through (h) above, Employee will forfeit any rights he may have to any other
form of compensation from WRIT, except as provided otherwise in Sections 2 and
3. Subject to restriction of Section 409A, all shares received by Employee shall
be unrestricted and Employee shall be free to sell or transfer. All amounts
payable as described in this Section 2 shall be subject to applicable federal
and state tax and payroll withholding requirements, which in the case of amounts
issued in common shares of WRIT may be satisfied by WRIT’s deduction of shares
with a fair market value equal to the withholding required.


3. Benefits: If applicable, Employee (and if applicable, Employee’s dependents)
will continue to participate in WRIT’s group health plan through the Resignation
Date in accordance with its terms and conditions. Thereafter, Employee will be
eligible to continue participation in WRIT’s group health plan at his own
expense in accordance with and to the extent required by the federal COBRA law,
provided that, subject to Employee’s compliance with and non-revocation of this
Agreement, WRIT will pay Employee’s and Employee’s dependents’ COBRA premium for
18 months or until Employee becomes eligible for other coverage, whichever is
sooner. Except as expressly provided otherwise in this Agreement, Employee's
entitlement to, participation in, and accrual of, all other salary, compensation
or benefits from WRIT shall cease as of the Resignation Date, except that
Employee shall have such rights in such benefits as are required by law and plan
documents, including without limitation, Employee’s vested benefits in WRIT’s
401(k) plan, in accordance with and to the extent permitted by plan documents.


4. References: Employee will direct all requests for employment references from
WRIT to WRIT’s Executive Vice President – Accounting and Administration (Laura
M. Franklin) or

3



--------------------------------------------------------------------------------



WRIT’s Director of Human Resources, Compensation & Benefits. If WRIT receives a
request for reference concerning Employee which is directed to said latter
person, WRIT will follow its normal policy of confirming dates of employment,
position, duties and salary.


5. Unemployment Compensation Benefits: WRIT will not contest any claim for
unemployment benefits that Employee makes for any period after the Severance
Period.


6. Mutual Releases:


A. Employee’s Release: In consideration for the benefits described herein, and
for other good and valuable consideration, which are of greater value than
Employee would normally be entitled upon Resignation, Employee, on behalf of
himself, his heirs, executors, administrators, attorneys, agents,
representatives and assigns, hereby forever releases WRIT and its Affiliates,
and its and their officers, directors, trustees, owners, shareholders,
employees, insurers, benefit plans, agents, attorneys and representatives, and
each of their predecessors, successors and assigns, from any and all claims,
demands, suits, actions, damages, losses, expenses, charges or causes of action
of any nature whatsoever, whether known or unknown, relating in any way to any
act, omission, event, relationship, conduct, policy or practice prior to the
Employee’s execution of this Agreement, including without limitation his
employment with WRIT and the termination thereof (“Claims”). This release
includes without limitation Claims for discrimination, harassment, retaliation
or any other violation under the Age Discrimination in Employment Act, Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act, the
Maryland Human Rights Act, the Montgomery County Human Rights Act, and any other
Claims under all other federal, state or local laws; Claims for breach of
contract; Claims for wrongful discharge; Claims for emotional distress,
defamation, fraud, misrepresentation or any other personal injury; Claims for
unpaid compensation; Claims relating to benefits; Claims for attorneys' fees and
costs, Claims for reinstatement or employment; and all other Claims under any
federal, state or local law or cause of action. Employee represents that he has
not filed any such Claims, and he further agrees not to assert or file any such
Claims in the future or to seek or accept any monetary relief with respect to
Claims filed by him or on his behalf with the EEOC or any other fair employment
agency to the fullest extent permitted by law. It is understood and agreed that
this Release does not apply to claims for breach of this Agreement or Claims
that cannot be released by law.


B. WRIT’s Release: In consideration for the benefits described herein, and for
other good and valuable consideration, WRIT and its Affiliates hereby forever
release Employee, his heirs, executors, administrators, agents, representatives
and assigns, from any and all claims, demands, suits, actions, damages, losses,
expenses, charges or causes of action of any nature whatsoever, whether known or
unknown, relating in any way to any act, omission, event, relationship, conduct,
policy or practice prior to the date Employee signs this Agreement (“WRIT’s
Claims”). This release includes without limitation WRIT’s Claims for breach of
any contract or duty; WRIT’s Claims for emotional distress, defamation, fraud,
misrepresentation or any other personal injury; WRIT’s Claims for overpaid
compensation; WRIT’s Claims relating to benefits; WRIT’s Claims for attorneys'
fees and costs; and all other WRIT’s Claims under any federal, state or local
law or cause of action. WRIT represents that it has not filed any such

4



--------------------------------------------------------------------------------



WRIT’s Claims, and it further agrees not to assert or file any such WRIT’s
Claims in the future. It is understood and agreed that this Release does not
apply to claims for breach of this Agreement, WRIT’s Claims that cannot be
released by law, or WRIT’s Claims for fraud, embezzlement, intentional
misconduct or any other malfeasance or any WRIT’s Claims as to which
indemnification of officers is not permitted pursuant to WRIT’s written
documents governing indemnification of officers.


7. Reinstatement: Employee waives all claims for reinstatement or employment
with WRIT and its Affiliates, and its and their successors and assigns, and he
agrees not to seek such reinstatement or employment in the future unless the
parties agree otherwise in writing.


8. Confidentiality: Except as necessary to enforce or effectuate this Agreement
or as required by law or otherwise to satisfy SEC filing or disclosure
requirements (it being understood that WRIT intends to file this Agreement and a
summary of this Agreement with the SEC), or to the extent WRIT in good faith
deems necessary in communications with analysts and institutional investors, the
parties agree to keep this Agreement, the existence of this Agreement, and the
terms of this Agreement strictly confidential. Subject to the foregoing,
Employee shall not disclose the same to any third party except as necessary to
his attorneys, accountants and immediate family members (and only on the
condition that they maintain such confidentiality and Employee guarantees such
confidentiality). Also subject to the foregoing, WRIT shall not disclose the
same to any third party except its board of trustees, officers, attorneys,
accountants and employees responsible for effectuating the Agreement.
Notwithstanding the foregoing, if either party is asked about the reasons for
Employee’s resignation, they may state in substance that Employee resigned to
pursue other career alternatives or words substantially to that effect.


9. Nondisparagement and Nonassistance: Employee agrees not to disparage, or
provide any disparaging information relating to, WRIT or any of its Affiliates
or its or their past, present or future management, officers, trustees or
employees to any person or entity who is not a party to this Agreement, and he
agrees not to provide any form of assistance to, or to cooperate with, any
person or entity asserting or intending to assert any claim or legal proceeding
against WRIT or any of its Affiliates except as may be required by law or legal
process. WRIT shall instruct its Human Resources Department and its Officers not
to disparage, or provide any disparaging information relating to, Employee to
any person or entity who is not a party to this Agreement, and it agrees not to
provide any form of assistance to, or to cooperate with, any person or entity
asserting or intending to assert any claim or legal proceeding against Employee,
except as may be required by law or legal process or as to any Claims that WRIT
may have (if any) which it has not released pursuant to Section 6(B).


10. Cooperation: Employee agrees to reasonably cooperate with WRIT upon request
by answering questions and providing information about matters of which he has
personal knowledge. In the event that WRIT becomes involved in any civil or
criminal litigation, administrative proceeding or governmental investigation,
Employee shall, upon request, provide reasonable cooperation and assistance to
WRIT, including without limitation, furnishing relevant information, attending
meetings and providing statements and testimony; it being understood that shall
not be obligated if such cooperation or assistance would be in violation of any
agreements

5



--------------------------------------------------------------------------------



which Employee may hereafter enter into, or materially interfere with Employee’s
employment, business or family engagements. WRIT will pay to Employee an hourly
rate of $150 for time which Employee spends in furtherance of such cooperation
and reimburse Employee for all reasonable and necessary expenses he incurs in
complying with this Section 10, provided said time and expenses are reasonable
and necessary and approved by WRIT in advance.


11. Nondisclosure and Nonsolicitation: Employee shall not, except as required by
law, use or disclose to any person or entity any Confidential Information. For
the purposes of this Section 11, “Confidential Information” means information
Employee obtained through or as a consequence of his employment with WRIT
relating to WRIT’s business or its tenants which is not in the public domain and
includes, without limitation, trade secrets, tenant lists, lease rates, methods
of operation, investment opportunities, business plans, leads, financial
information, research and statistical data. Information does not lose its
protection as Confidential Information if it is disclosed in violation of an
obligation not to disclose it. During the Severance Period and for a period of
twelve (12) months thereafter, Employee shall not directly or indirectly for
himself or any other person or entity, whether as an employee, officer,
director, consultant, agent, representative, partner, owner, stockholder or in
any other capacity, a) solicit any person who then is or was at any time in the
preceding six month period employed by WRIT as an employee or independent
contractor, to resign from WRIT or to accept employment as an employee or
independent contractor with any other person or entity; or b) solicit any person
or entity who then is or was at any time in the preceding six month period in a
business relationship with WRIT to end or curtail such relationship or to engage
in business of the type engaged in by WRIT with another person or entity.
Employee agrees that these restrictions are reasonable and necessary for the
protection of WRIT’s business. Employee further agrees that in the event he
breaches any provision in this Section 11, WRIT shall be entitled to injunctive
relief in addition to such other relief as a court may deem proper.


12. Miscellaneous: This Agreement represents the entire agreement of the
parties, and supersedes all other agreements, discussions and understandings of
the parties, concerning the subject matter. All other express or implied
agreements of the parties not expressly contained or incorporated by reference
herein are terminated and of no further force or effect. This Agreement may not
be modified in any manner except in a written document signed by both parties.
Should any provision of this Agreement be held to be invalid or unenforceable by
a court of competent jurisdiction, it shall be deemed severed from the
Agreement, and the remaining provisions of the Agreement shall continue in full
force and effect, provided that, should the court determine that any provision
of Section 11 is unenforceable, the court shall modify such provision to make it
valid to the maximum extent permitted by law. In the event of any litigation to
enforce this Agreement, the prevailing party shall be awarded his or its
reasonable attorneys’ fees and costs.


13.     Consultation and Consideration: WRIT hereby advises Employee to consult
with an attorney at his own expense prior to signing this Agreement. Employee
may take up to twenty-one (21) days from the date he is given this Agreement to
consider it, but he may sign it sooner if he wishes. If he signs the Agreement,
he will have a period of seven (7) days to revoke his signature (the "Revocation
Period"). Thus, this Agreement will not become effective or

6



--------------------------------------------------------------------------------



enforceable until the date that each party has signed the Agreement and the
Revocation Period has expired without Employee exercising his right of
revocation (the "Effective Date"). Any notice of revocation must be in writing
and must be received by Laura Franklin prior to the expiration of the Revocation
Period. Regardless of whether Employee revokes this Agreement, his employment
has been or will be terminated as of the Resignation Date. If Employee signs
this Agreement, he represents that he has had sufficient time to consider it,
and that he enters into it knowingly and voluntarily with full understanding of
its meaning and effect.


14. Governing Law:    This Agreement shall be construed exclusively in
accordance with the laws of the State of Maryland, without regard to the
principles of conflicts of laws therein.


15. Assignment: This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. Employee may
not assign any right or obligation hereunder without WRIT’s prior written
consent. WRIT may assign its rights and obligations here under to any successor
in interest.


16. Section 409A of the Code. To the extent that such requirements are
applicable, this Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code (“Section 409A”) and shall be
interpreted and administered in accordance with that intent. If any provision of
the Agreement would otherwise conflict with or frustrate this intent, that
provision will be interpreted and deemed amended so as to avoid the conflict.
Employee has incurred or will incur a “separation from service” within the
meaning of Section 409A as of the Resignation Date. All amounts paid hereunder
shall be paid pursuant to the provisions of the plan from which paid, and in the
event of any conflict between the provisions of such plan and this Agreement,
the plan shall govern.


17. Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and together which shall constitute
one and the same instrument.


18. Nonadmissions: By entering into this Agreement, neither party is admitting
that it did anything wrong or improper or that it has any liability to the other
party.


19. Consulting Services: Employee will provide consulting services, as an
independent contractor and not as an employee, to WRIT at reasonable and
mutually agreed times by the parties for a six month period commencing on the
day after the Resignation Date (it being understood that such consulting
services will not require "full time" involvement from Employee and the level of
such consulting services are reasonably anticipated by the parties to be no more
than 20% (twenty percent) of the average level of services Employee performed
for WRIT over the immediately preceding 36 (thirty-six) month period, but will
instead involve advisory services on a reasonable basis upon request by WRIT).
In exchange for providing such consulting services, WRIT will pay Employee a
monthly fee of $15,000, payable each month during such six month period (subject
to adjustment as provided in the following sentence). Notwithstanding the
foregoing, such monthly fee shall be reduced by up to $7,500 (the amount of such
reduction to be determined by WRIT in its discretion) if and when Employee
commences

7



--------------------------------------------------------------------------------



full-time employment with a successor employer during such six month period.
Employee shall advise WRIT if Employee commences such employment.


Employee has had an opportunity to carefully review and consider this Agreement
with an attorney, and he has had sufficient time to consider it. After such
careful
consideration, he knowingly and voluntarily enters into this Agreement with full
understanding of its meaning and effect.


[REMAINDER OF PAGE BLANK]

8



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.




WILLIAM T. CAMP
 
WASHINGTON REAL ESTATE
 
 
 
 
 
INVESTMENT TRUST
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ William T. Camp
 
By:
 
/s/ Paul T. McDermott
 
Signature
 
 
 
 
 
 
 
 
 
 
Title:
CEO and President
 
 
 
 
 
 
 
 
 
Date:
12/17/14
 
Date:
12/17/14
 
 
 
 
 
 
 
 
 
 






9

